                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


CENTRAL LABORERS PENSION FUND,                        )
et al.,                                               )
                                                      )
                               Plaintiffs,            )       CIVIL ACTION
                                                      )
               vs.                                    )       NO. 16 C 11175
                                                      )
AMERICAN PIPE LINERS, INC.,                           )       JUDGE ELAINE E. BUCKLO
a dissolved Illinois corporation,                     )
                                                      )
                               Defendant.             )


                           MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on March 20, 2017, request this Court enter judgment against Defendant, AMERICAN PIPE

LINERS, INC., a dissolved Illinois corporation. In support of that Motion, Plaintiffs state:

       1.      On March 20, 2017, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing an audit of the Defendant’s payroll books and records for

the period October 1, 2012 forward. The Court ordered the audit to be completed by April 10, 2017.

The Court also entered an order that judgment would be entered after the completion of the audit.

       2.      On August 8, 2017, Plaintiffs’ auditors conducted the audit.

       3.      On October 17, 2018, Plaintiffs’ auditors revised the previously-issued audit findings.

The revised audit findings show that the Defendant is delinquent in contributions to the Funds in the

amount of $81,757.01. (See Affidavit of Jeanne Raabe).

       4.      The amount of $8,175.70 is due for liquidated damages for the audit period October

1, 2012 through December 31, 2014. (Raabe Aff. Par. 8).
           5.          Additionally, a liquidated damages surcharge has been assessed against the Defendant

in the amount of ten (10%) percent of all contributions due and unpaid and all contributions which

were paid late, for the months of November 2012 through March 2013, January 2014, February

2014, April 2014 and May 2014, in the total amount of $1,659.39 (Raabe Aff. Par. 9).

           6.          Plaintiffs' auditing firm of Romolo & Associates charged Plaintiffs $2,500.00 to

perform the audit examination and complete the report (Raabe Aff. Par. 7).

           7.          In addition, Plaintiffs’ firm has expended the amount of $1,155.00 in costs and

$11,411.25 in attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

           8.          Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $106,658.35.

           WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$106,658.35.



                                                                      /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
Email: cscanlon@baumsigman.com
I:\CLJ\American Pipe Liners\2016\motion-judgment (2).cms.df.wpd




                                                                  2
                                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that on or before the hour of 4:00
p.m., this 7th day of August 2019, she electronically filed the foregoing document (Motion for Entry
of Judgment) with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following:

                                              Mr. Kevin P. Brown
                                              Rieck and Crotty
                                              55 W. Monroe Street, Suite 3625
                                              Chicago, IL 60603-5062
                                              kbrown@rieckcrotty.com




                                                                   /s/ Cecilia M. Scanlon




Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
Email: cscanlon@baumsigman.com
I:\CLJ\American Pipe Liners\2016\motion-judgment (2).cms.df.wpd
